PER CURIAM
Petitioners seek review of LUBA’s affirmance of the City of Eugene’s rezoning of a 29-acre area. The city allowed the zone change after the Lane County Local Government Boundary Commission ordered the annexation of the area to the city. Petitioners also sought our review of the boundary commission’s annexation order. In McGowan v. Lane County Local Govt. Bdry. Comm., 102 Or App 381, 795 P2d 560 (1990), we affirmed the annexation order.
Petitioners’ arguments for reversing LUBA’s decision are without merit and do not require discussion.
Affirmed.